377 U.S. 406 (1964)
ZAPATA
v.
CALIFORNIA.
No. 1025, Misc.
Supreme Court of United States.
Decided June 1, 1964.
APPEAL FROM THE DISTRICT COURT OF APPEAL OF CALIFORNIA, THIRD APPELLATE DISTRICT.
Samuel Carter McMorris for appellant.
Stanley Mosk, Attorney General of California, Doris H. Maier, Assistant Attorney General, and Roger E. Venturi, Deputy Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.